DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-11, 13-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ledvina et al. (US 2019/0135229) in view of Hauck et al. (US 2019/0116619; Cited in IDS).
Regarding claims 15, 8, and 1, Ledvina discloses an electronic device and an operation method of the electronic device, the method comprising:
exchange authentication information with an external electronic device, using a communication circuit operating in a first communication scheme (Fig. 9 step 910; paragraphs [0003], [0018], [0020]; e.g., The first wireless protocol (e.g., Bluetooth®) can be used to perform authentication of the vehicle and exchange ranging capabilities between a mobile device (e.g., a phone or watch) and the vehicle);
generating, by a processor, a first secure preamble (paragraphs [0077], [0137]; e.g., A UWB ranging exchange message can have a dual-purpose of providing an optionally-encrypted preamble for secure ranging);	
executing ranging with the external electronic device via the communication circuit, using a second communication scheme different from the first communication scheme (paragraphs [0003]; e.g., The second wireless protocol (e.g., ultra-wideband, UWB) can use a pulse width that is less than a pulse width used by the first wireless protocol (e.g., 1 ns v. 1 μs)) and (paragraph [0021]; e.g.,  uses a second wireless protocol (e.g., UWB) with pulses that are narrower than pulses used in the first wireless protocol for determining the distance between the two devices), including: 
controlling by the processor the communication circuit to transmit a distance measurement signal including the first secure preamble to an external electronic device (paragraphs [0036]-[0037], [0063]; Each of the UWB antennas can send a ranging response message, which can include an identifier that identifies which UWB antenna sent a particular response message. Mobile device 210 can track the exact times for receiving the four UWB ranging response messages);
controlling the communication circuit to receive a response signal including a second secure preamble from the external electronic device (paragraphs [0109], [0113], [0130]);
authenticating the response signal of the external electronic device based on the second secure preamble of the external electronic device included in the received response signal (paragraphs [0124], [0148]; e.g., after the authentication, a secure channel is created between the mobile device and the access control system (e.g., a control unit of a vehicle) using a shared secret); and
in response to successful authentication, determining a distance to the external electronic device based on a transmission time of the distance measurement signal and a reception time of the response signal (paragraphs [0058], [0153], [0167]; e.g., the mobile device can determine the distance using the transmission time(s) of the first set of pulses and the reception time(s) of the second set of pulses. Thus, the distance information can include the distance).
Ledvina fails to specifically the second secure preamble of the external electronic device.
	However, Hauck discloses the second secure preamble of the external electronic device (Fig. 3 step 313; paragraphs [0042], [0051]; e.g., each device can perform secure ranging using the ciphered code sequence and also using the ranging preambles which are part of the IEEE standard 802.15.4a (which can be used to perform ranging in addition to ranging performed using the ciphered code sequence which was locally generated in operation 311)).
Therefore, taking the teachings of Ledvina in combination of Hauck as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to have the second secure preamble of the external electronic device in order to provide an increased level of security against relay attacks for wireless interaction. Once mutually authenticated the devices can gain the assurance that they are close to one another and they may engage in further interactions that may require this assurance (Hauck: paragraph [0003]).
Regarding claims 9, 2, and 16, Ledvina in combination with Hauck discloses the electronic device and the method of claims 8, 1, and 15, wherein the at least one memory stores instructions executable by the at least one processor to cause the electronic device to:
receive a final signal from the external electronic device through the communication | circuitry (Ledvina: Fig. 5 step 525; paragraph [0096]);
authenticate the final signal based on a third secure preamble of the external electronic device included in the received final signal (Ledvina: Fig. 5 step 530; paragraph [0097]); and
in response to successful authentication, determine a distance to the external electronic device based on a transmission time of the response signal and a reception time of the final signal (Ledvina: Fig. 9; step 970; paragraphs [0154]).
Regarding claims 10, 3, and 17, Ledvina in combination with Hauck discloses the electronic device and the method of claims 8, 1, and 15, wherein the at least one memory stores instructions executable by the at least one processor to cause the electronic device to:
receive first credential information of the external electronic device from the external electronic (Ledvina: paragraph [0048] see mobile device 300 and vehicle 350 are assumed to be already paired so the vehicle has the credentials of the mobile device, and the mobile device has the credentials of the vehicle); 
wherein exchanging the authentication information using the first communication scheme includes: generating and transmitting second credential information to the external electronic device (Ledvina: paragraphs [0021], [0082]),
wherein the secure preamble is generated based on at least part of the first credential information and the second credential information (Ledvina: paragraphs [0077], [0137]), and
wherein the ranging is re-executed based on detecting a change in state of the external electronic device relative to the electronic device (Ledvina: paragraphs [0042], [0166]).
Regarding claims 11 and 4, Ledvina in combination with Hauck discloses the electronic device and the method of claims 10 and 1, wherein the communication circuitry includes a first communication circuit and a second communication circuit (Ledvina: Fig. 10 references 1046, 1008, 1010),
wherein the first information is transmitted through the first communication circuit (Ledvina: paragraph [0166]), and
wherein the distance measurement signal and the response signal are transceived through the second communication circuit (Ledvina: paragraphs [0020], [0030]),
wherein the state of the external electronic device is selected from among states including an in-door state indicating presence within a vehicle in which the electronic device is disposed, a run-engine state indicating the vehicle is running, and a drive state indicating the vehicle is in motion (Ledvina: paragraphs [0074], [0166], [0171]).
Regarding claims 6, 13, and 19, Ledvina in combination with Hauck discloses the electronic device and the method of claims 1, 8, and 15, wherein the at least one memory stores instructions executable by the at least one processor to cause the electronic device to:
receive a distance measurement signal including a general preamble from the external electronic device through the communication circuitry (Ledvina: paragraphs [0077], [0137]); and
in response to receiving the distance measurement signal, transmit a response signal including the general preamble through the communication circuitry (Ledvina: paragraphs [0077], [0105]).
Regarding claims 7, 14, and 20, Ledvina in combination with Hauck discloses the electronic device and the method of claims 1, 8, and 15, wherein the at least one memory stores instructions executable by the at least one processor to cause the electronic device to: perform a separate authentication procedure with the external electronic device (Ledvina: paragraphs [0146]-[0147]).


Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ledvina in combination with Hauck, in view of Sierra et al. (US 2020/0336303; Cited in PTO-892 Part of Paper No. 20220321).
Regarding claims 5, 12, and 18, Ledvina in combination with Hauck discloses the electronic device and the method of claims 3, 10, and 17, fails to specifically disclose the memory stores instructions executable by the at least one processor to cause the electronic device to: receive the first credential information encrypted with a first public key of the electronic device; and decode the encrypted first credential information with a private key of the electronic device to acquire the decoded first credential information, wherein the second credential information is encrypted with a second public key of the external electronic device when transmitted to the external electronic device.  
However, Sierra discloses receive the first credential information encrypted with a first public key of the electronic device (paragraphs [0008], [0040] see secret value or can gain knowledge of a public key associated with the other device); and 
decode the encrypted first credential information with a private key of the electronic device to acquire the decoded first credential information (paragraph [0059]; e.g., The mPK 519 is a privacy key that is used to enhance the privacy of the secure ranging process), 
wherein the second credential information is encrypted with a second public key of the external electronic device when transmitted to the external electronic device (Sierra: [0040], [0058]).  
Therefore, taking the teachings of Ledvina in combination of Hauck and Sierra as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to receive the first credential information encrypted with a first public key of the electronic device; and decode the encrypted first credential information with a private key of the electronic device to acquire the decoded first credential information, wherein the second credential information is encrypted with a second public key of the external electronic device when transmitted to the external electronic device for advantages of protecting the privacy and security of authentic devices that particulate in the ranging operation (Sierra: paragraph [0003]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648